Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
ADVISORY ACTION
1.	Amendment and response filed 9/14/21 to Office Action mailed 8/10/21 is acknowledged. Claims 1-18, 21, 24, 26, 27, 29, 30 & 33-40 are present and under consideration.
2.	Applicant's amendment and arguments filed 9/14/21 have been fully considered but they are not deemed to be persuasive. The reasons are discussed following the rejection(s).
3.	Any objection or rejection of record which is not expressly repeated in this Office Action has been overcome by Applicant’s response and withdrawn.
			
4.	Rejection of claims 1-18, 21, 24, 26, 27, 29, 30 & 33-37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn following amendment to claims.
5.				Double Patenting Rejection  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(a)	Claims 1-18, 21, 24, 26, 27, 29, 30 & 33-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 & 8-19 of U.S. Patent No. 7172997 B2.
Instant claim 1 (for example) is drawn to a variant of a parent lipase wherein said variant has lipase activity and has at least 90%, but less than 100% sequence identity with SEQ ID NO: 2, wherein said variant comprises a substitution at a position corresponding to R118F of SEQ ID NO: 2.
Patented claims 1-19 are drawn to –
A variant of the parent fungal lipolytic enzyme having the amino acid sequence of SEQ ID NO: 1, wherein the variant has an amino acid sequence having at least 90% homology with SEQ ID NO: 1 and comprises one or more of the following substitutions: P29S, T32S, F51I/L, R84C, I90L, G91N/S/W, L93F, F95I, N101D, R118M, H135Y, N162R, V187I, T226N, L227F/P/G/V, or V228C. 
 
2. The variant of claim 1, which has at least 95% homology with SEQ ID NO: 1. 
 
3. The variant of claim 1, which comprises one, two, three, four, five, six, seven or eight of said substitutions. 
 

 
5. The variant of claim 1, wherein the variant further comprises one or more of the following substitutions: D27N/R/S, I76V, I90V, G91A/T, N94K/R/S, D96G/N, D111A/G, A131V, D137N, F211Y, S216P, S224I/Y, G225P, V228I, I238V, or P256T. 
6. The variant of claim 1, wherein the variant comprises one of the following sets of mutations: 
N25I+D27R+D111A+S216P+L227G+P256T; N25L+D27R+D111A+S216P+L227G+P256T; N26D+D27R+E56Q+D111A+S216P+L227G+P256T; N26D+D27R+D111A+S216P+L227G+P256T; D27R+T37S+D111G+S216P+L227G+P256T; D27R+G38C+D111G+S216P+L227G+P256T; D27R+N39F+D111G+S216P+L227G+P256T; D27R+K46R+D111A+S216P+L227G+P256T; D27R+S58Y+D111A+S216P+L227G+P256T; D27R+V60N+D111A+S216P+L227G+P256T; D27R+I90L+G91A+N94K+D111A+S216P+L227G+P256T; D27R+G91A+D96E+L97Q+D111A+S216P+L227G+P256T; D27R+G91A+D111A+S216P+L227G+P256T; D27R+G91A+D111G+S216P+L227G+P256T; D27R+G91N+N94R+D111A+S216P+L227G+P256T; D27R+G91N+D111A+S216P+L227G+P256T; D27R+G91S+F95V+D111A+S216P+L227G+P256T; D27R+G91S+D111A+S216P+L227G+P256T; D27R+G91T+N94S+D111A+S216P+L227G+P256T; D27R+D96E+D111A+S216P+L227G+P256T; D27R+D111A+P136A+S216P+L227G+P256T; D27R+D111A+S216P+L227G+P256T; D27R+D111A+S216P+L227G+P256T+I265F; D27R+D111G+S216P+G225P+L227G+P256T; D27R+D111G+S216P+L227F+P256T; 
 
7. The variant of claim 1, wherein the variant comprises the following substitutions: D27R+G91N+N94R+D111A+S216P+L227G+P256T. 

8. The variant of claim 1, wherein the variant is more thermostable than the parent lipolytic enzyme. 
 
9. The variant of claim 1, wherein the variant is at least 4.degree. C. more thermostable than the parent lipolytic enzyme. 
 
10. The variant of claim 1, wherein the variant has a denaturation temperature which is at least 5.degree. C. higher than the parent lipolytic enzyme. 
 
11. A detergent composition comprising a variant of claim 1 and a surfactant. 
 
12. A process for controlling pitch troubles in a process for the production of mechanical pulp or a paper-making process using mechanical pulp, which comprises adding a variant of claim 1 to the pulp and incubating. 
 
13. A process for removing a hydrophobic ester from a fabric, comprising treating the fabric with an amount of a variant of claim 1 effective for removing the hydrophobic ester. 
 
14. A process for preparing a baked product, comprising a) treating the dough with a variant of claim 1; and b) baking the dough. 
 

 
16. A DNA sequence encoding the variant of claim 1. 
 
17. A vector comprising the DNA sequence of claim 16. 
 
18. A transformed host cell harboring the DNA sequence of claim 16. 
 
19. A method of producing a lipase variant, comprising a) cultivating the cell of claim 18 so as to express the variant, and b) recovering the variant. 
	Example 2 of the patent teaches - amino acid substitutions found in the beneficial variants were combined, and saturation mutagenesis was used to ensure that all 20 amino acids were introduced in the desired positions.
	It is also noted in the Summary of the invention” that “The specified amino acid residues comprise amino acid residues corresponding to any of 21, 27, 29, 32, 34 42, 51, 54, 76, 84, 90 97, 101, 105, 111, 118, 125, 131, 135, 137, 162, 187, 189, 206 212, 216, 224 234, 242 252 and 256 of SEQ ID NO: 1. 
“The thermostability may particularly be increased by more than 4.degree. C. The substitutions may be with a different amino acid residue.” One of ordinary skill in the art would easily substituted the desired change in claim 1 for example, wherein R118 is substituted with 118F to result in R118F and do so with a reasonable expectation of success. TABLE-US-00003 illustrates further combinations.
Hence, given the fact pattern of the instant case as well as the patent, the patented claims obviates the instant genus claims.
Applicants argue that - Currently pending claim 1 is directed toward a variant of a parent lipase wherein said variant has lipase activity and has at least 90%, but less than 100% sequence identity with SEQ ID NO: 2, wherein said variant comprises a substitution at a position corresponding to R118F of SEQ ID NO: 2. Claim 1 of the '997 patent is directed toward a variant of the parent lipase having the amino acid sequence of SEQ ID 
P29S, T32S, F511/L, R84C, 190L, G91N/S/W, L93F, F951, N101D, R118M, H135Y, N162R, V1871, T226N, L227F/P/G/V, or V228C. A variant lipase cannot have both a R118M substitution and also a R118F substitution. Clearly, the present invention and the claimed invention of the '997 patent are not the same invention, and are patentably distinct. Therefore, Applicants submit that the claims overcome this double patenting rejection. Applicants respectfully request reconsideration and withdrawal of the rejection. 
Response: Applicants’ arguments are considered but not found to be persuasive because the obviousness double patenting rejection does not state that - A variant lipase have both a R118M substitution and also a R118F substitution. The rejection is maintained for all the reasons of record.
6. 	Claims 38-40 recite the phrase “under the same conditions”. The claims are unclear about the conditions, and a new rejection will have to be made. Hence the amendment is not entered.
7.	No claim is allowed.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940. The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B Mondesi can be reached on 408 918 7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652			
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940
Fax: (571) 273-0940